Citation Nr: 0610416	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-27 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February 1963 to 
November 1966.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Buffalo, New York, Regional Office 
(RO).  The veteran perfected a timely appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has current bilateral hearing 
loss and tinnitus due to noise exposure when he served on the 
rifle team while stationed in Hawaii during service.  In May 
2004, he requested a VA examination for the purpose of 
determining the etiology of his hearing loss and tinnitus.

The Form DD 214 shows that the veteran's last duty assignment 
was the ammunition depot in Oahu, Hawaii.  It is indicated 
that he received an expert rifleman medal during service.  
The service medical records do not reflect whether he 
participated on a rifle team.  The service medical records 
show that in March 1966, he reported a history of ear, nose 
or throat trouble.  On separation examination in November 
1966, evaluation of hearing by whispered voice was 20/20, 
essentially normal, and no defects were noted.  

An October 2002 private audiological report shows that the 
veteran reported gradual hearing loss for many years.  The 
examiner noted that the case history revealed positive noise 
exposure (while on the rifle team in the Navy), negative 
dizziness, tinnitus and family history of hearing loss.  It 
was indicated that audiological testing revealed borderline 
mild sloping to severe sensorineural hearing loss 
bilaterally.  

The veteran's service personnel records have not been 
obtained.  In addition, the veteran has not been afforded a 
VA examination for the purpose of addressing the etiology of 
the currently noted bilateral hearing loss and the claimed 
tinnitus.  See 38 C.F.R. 3.159(c)(4) (2005).  In order to 
have a complete record for review by the examiner, the RO 
should obtain the veteran's service personnel records.

Additionally, where a claim is predicated on establishing 
entitlement to service connection, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, to specifically include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, slip 
op. at 14 ( U.S. Vet. App. March 3, 2006).  In light of the 
need for an additional VA examination and the Court's recent 
holding in Dingess/Hartman, the RO should provide proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006). 

2.  The RO should contact the appropriate 
service department and obtain the 
veteran's personnel records for the 
period of active duty.  All records 
obtained must be associated with the 
claims file.  If no records are 
available, that fact must be documented 
in the record. 

3.  The RO should schedule the veteran 
for the appropriate VA audiological 
examination to determine the nature and 
etiology of any current bilateral hearing 
loss and tinnitus.  All necessary tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should render an opinion as to whether it 
is at least as likely as not (a 50 
percent probability or greater) that any 
currently diagnosed bilateral hearing 
loss and tinnitus had their onset during 
active service, or are otherwise related 
to his active service.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






